DETAILED ACTION
	This action is in response to amendment filed January 10, 2022.  
	By this amendment, claims 21-25 are presented for further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
	Applicant’s arguments regarding the amendment submitted on January 10, 2022 have been considered and are persuasive.  
The following is an examiner’s statement of reasons for allowance in view of Applicant's remarks in the response filed on January 10, 2022:
 none of the prior art of record alone or in combination operating a medical device in a health care system by a user that is authorized to operate the medical device within the health care system according user credentials defined in the health care system, wherein the health care system includes devices having networked-connected (NC) devices and wherein the medical device is a non-networked-connected (NNC) device in combination of steps as currently presented.
Based on provided search and consideration the closest prior art made of record are:
NPL " WO 2021/257 664: METHOD AND SYSTEM FOR SECURE INTEROPERABILITY BETWEEN MEDICAL DEVICES", by FISCHER et al. (published 23 December 2021, 39 pages) discloses a method includes executing a control application configured to provide communication between the electronic device and medical device, receiving user authentication data from an authentication service, receiving a key identifier from the medical 
US Patent No. 9,980,140 by Spencer et al. discloses a computer-implemented method of establishing a secure wireless communication connection between an insulin pump device and a mobile computing device includes receiving, at a mobile computing device, a device identifier for the insulin pump device; obtaining, by the mobile computing device, device information for the insulin pump device from a remote server system using the device identifier; establishing, by the mobile computing device, a secure wireless connection with the insulin pump device using, at least in part, the device information; authenticating, by the mobile computing device, the insulin pump device based on asymmetric key verification using the public key for the insulin pump; and securely communicating, by the mobile computing device and in response to authenticating the insulin pump device, information with the insulin pump device.
	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Allowable Subject Matter
	Claims 21-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLEG KORSAK/
Primary Examiner, Art Unit 2492